The Disciplinary Review Board having filed with the Court its decision in DRB 18-032, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), Edward P. McKenzie of St. Thomas, Virgin Islands, who was admitted to the bar of this State in 1983, should be suspended from the practice of law based on respondent's plea pursuant to North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970) in the Superior Court of the Virgin Islands to one count of compounding a crime, in violation of 14 Virgin Islands Code, § 521(a)(3), conduct that in New Jersey constitutes violating RPC 8.4(b) (commission of a criminal act that reflects adversely on a lawyer's honesty, trustworthiness, or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Court having determined from its review of the matter that a one-year prospective term of suspension is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that Edward P. McKenzie is suspended from the practice of law for a period of one year, effective January 4, 2019; and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement **121for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.